Title: From John Adams to Richard Henry Lee, 6 September 1785
From: Adams, John
To: Lee, Richard Henry


          
            private.
            Dear Sir
            Grosvenor Square Westminster Septr. 6. 1785
          
          I had Yesterday the Honour of receiving your Letter of the first of August, and I pray you to accept of my Thanks for your kind Attention and obliging Civilities to my son. It was the first News We had of him Since he Sail’d from L’Orient. I hope that, after remaining in N. York long enough to pay his Respects where they were due, he made haste to Boston. Your Reasoning, Sir, both upon the Powers of Congress and the Subject of the Debts is very just, and is Such as I have urged, upon all Occasions, both to Ministers and Creditors. Nevertheless, I expect that the Debts will be urged as a Breach of Treaty, and as the Justification, Excuse, or Pretence for withholding the Posts.
          I can get no Answer from Ministers, neither in Writing nor in Conversation. They make me handsome Bows, look at me with Smiling Countenances, give me civil Words: but not one Word of explicit Answer, except in two or three Points Mr Pitt & Ld Carmarthen gave me their opinions, which I have repeated to Mr Jay.
          I hope the States will not wait a Moment in hopes of any commercial Relief from this Court; but proceed to prohibit all Exports from the United States in British Vessells, untill We shall have an open Trade or a Treaty. A Navigation Act, in my Opinion, will extort Terms from Britain, if any Thing can. if not, our Freights will be a great Fund of Wealth, our Ships and Mariners will be Castles and Garrisons to Us, and the mutual Dependence of the States upon one another will be a Strong Cement of our Union in Interest and Affection.
          The present Ministry may be the great Men they are represented to be. I will not affirm the contrary. It is problematical yet. Their Plans relative to the United States, relative to Ireland, relative to Holland, Germany, France, Spain, their own Finances, &c do not yet demonstrate them to be well inform’d and judicious, much less deep and great Statesmen. Their Schemes have been temporary and partial, as if adopted upon the Spur of the Occasion, to remove a present Pressure, or Silence a partial Clamour. if they had carried their Point in Ireland, I will not Say what I think would have been their Conduct towards America.
          
          From the Hints which dropped from Mr Pitt, I am of Opinion they are determined to keep the Posts, at least untill something farther Shall be done about the Debts. As to taking off the Alien Duty upon Oil, and admitting our Ships to their Markett, the national Voice and publick Opinion are decidedly against it, and therefore you must furnish the Ministry, in your Navigation Acts an Excuse to the Nation, before they will venture upon it.
          I have Sent your Letter to Mr Steptoe, but I dont believe I Shall be able to Serve him in his Views. if I can I will. The United States must establish a Factory of their own, among the French, English, Dutch, Danes, Sweeds &c. The Natives will be glad to See them; and the other European Factories too. if our Factory would treat them with Equity and Humanity, We Should be the most favoured Nation. Why Should We come to Europe for East India Goods? Why Should We purchase European Manufactures, if We can have India Manufactures equally good and for half the Price? Our Vessells may go a trading and carry any Thing to Sell to the European Factories, and get Money of them to buy a Cargo of the Natives in return.
          This Letter will be delivered you by Mr Storer, a Gentleman who assisted me in Mr Thaxters sickness at the Hague, and afterwards in the Hurry of the Conferences for the Peace at Paris.
          With great Respect and Esteem I have / the Honour to be, Sir, your most / obedient Servant
          
            John Adams
          
        